                Case 14-41341-lkg         Doc 122                      Filed 01/09/19                               Page 1 of 1




                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                                                                        In Proceedings
                                                                                                              Under Chapter 7
TOD A. CHILDERS
LINDSEY L. CHILDERS,
                                                                                                              Case No. 14-41341
                Debtor(s).

                                                       ORDER

         This matter is before the Court on the chapter 7 trustee’s objection to claim #6-1 filed by

U.S. Bank N.A. On January 8, 2019, the trustee filed an amended objection to the same claim.

Accordingly, IT IS ORDERED that the trustee’s original objection to claim #6-1 (document #98)

is OVERRULED as moot.

         Counsel for the moving party shall serve a copy of this Order by mail to all interested

parties who were not served electronically.


ENTERED: January 9, 2019
                                                          /s/ Laura K. Grandy
                                       _____________________________________________________________________________________________________________


                                        UNITED STATES BANKRUPTCY JUDGE
